                          THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTI#RN DISTRICT OF MISSESIPPI
                                  EASTERN DIVISION

UNITED STATES OF AMEzuCA                                                             PLAINTTFF

v.                                                          CRIMINAL NO. 2: 1 8or3O-KS-MTP

THOMAS EDWARD SPELL, JR.                                                            DEFENDANT

                     AGREED PRX,LIMINARY ORDER OF FORFEITURE

       Pursuant     to a   separate Plea Agreement and Plea Supplement between the defendant,

THOMAS EDWARD SPELL, JR. (hereinafter the "Defendanf'), by and with the consent of his
                                                             o'Government"),             agree that
attorney, and the   UMTED STATES OF AMERICA (hereinafter the

the following findings are correct, and further agrees with the adjudications made herein.

Accordingly, the Court finds as follows:

1.     The Defendant is f,ully aware of the consequences of having agreed to forfeit to the

       Government his interests in and to the hereinafter described property, having been apprised

       of such by his attorney and by this Court; and he has freely and voluntarily, with knowledge

       of the   consequences, entered    into a Plea Agreement and Plea Supplement with the

       Government to forfeit such property.
2.      The Defendant agrees, the following assets (hereinafter the "subject Property"):l

  Criminal       Identifier from
 tr'orfeiture     parallel Civil
 Identifier        Case   Uniteil   '
                  States v. Real
                Propefi Located
                at 19 Crane Park;
                   3:16-cv-27
      AI             A-107              $156,680.86 seized       from BankPlus account           number,
                                        4820642033, an account in the name of Medworx Pharmacy,
                                        with authorized sisners Tommy Spell and H.C.
      A2             A-108              $2,350,868.18 seized from WFB account number
                                        5261299266, an account in the name of Medworx
                                        Compounding LLC, with authorized signers Tommy Spell
                                        and H.C.
      A3             A-ll0              91,716,544.70 seized from WFB account number
                                        1086404991, an account in the name of S&W Ventures,
                                        LLC- with unknown authorized sisarers.
      A4             A-111              $173,365.85 seized from WFB account number 7392430232,
                                        an account in the name of IPMSI Holdings, LLC Series J,
                                        with authorized sisner Thomas Spell.
      A5              A-l12             $2,240.06 seized from Bancorp account number 75448605,
                                        an account in the name of Salus Consulting and Management,
                                        LLC. with authorized sisner Tommy E. Spell. Jr.
      A6             A-113              $2,1.22,737.20 from Bancorp account number 75619387, an
                                        account in the name of Tommy E. Spell, Jr., with authorized
                                        sisner Tommy E. Spell, Jr.
      A7             A-115              $600, I 5 1.6 1 seized from NY Life IA N29 1 0 I 00 l, an account
                                        in the name of Thomas Spell, Jr. Irrevocable Trust, with
                                        authorized signer S.M., Jr.
      A8             A-116              $0.27 seized from NY Life IA L36-004665, an account in the
                                        name of Thomas Spell, Jr. krevocable Trust for benefit of
                                        T.S. m. with authorized simer S.M., Jr.
      A9              A-tt7             $2.30 seized from NY Life IA L36-005215, an account in the
                                        name of Thomas Spell, Jr. Irrevocable Trust with authorized
                                        sisner S.M.. Jr.
      A10             A-t2t             539,920.64 seized from Regions account number
                                        170802998, an account in the name of North Mississippi
                                        Medworx Group, LLC, with authorized signers W.W. and
                                        J.M.
      A11            A-122              $853,590.37 seized from Regions account number
                                        170803528. an account in the name of Sunflower Discount


        I    One asset was inadvertently listed twice in the Information. Information, ECF No.
l.   That error has been remedied herein.
               Pharmacy, LLC,     with authorized signers W.W., Tommy
               Spell. and J.M.
412    A-123   $17I,453.57 seized       from Regions account number
                170803218, an account in the name of Medwom Sunflower,
               LLC, with authorized signers W.W. and J.M.
A13    A-124   $50,024.14 seized from WFB account number 3392537373,
               an account in the name of IPMSI Holdings, LLC Series J,
               with authorized signer Thomas Spell.
A14    A-126   $58,599.02 seized from NY Life IP number 63822441, a
               nolicv in the name of Tommv Snell. Jr.
A15    A-132   $89,704.52 seized from NY LiG IA L36-004666, an account
               in the name of Thomas Spell, Jr. krevocable Trust for benefit
               ofT.S. III. with authorized sisner S.M.. Jr.
Al6    A-133   $407,130.85 seized    from NY Life      lA   L36-004667, an
               account in the name of Thomas Spell, Jr. hrevocable Trust
               for benefit of T.S. III. with authorized sisner S.M., Jr.
At7    A-134   $225,989.13 seized from NY Life IA L36-004668, an
               account in the name of Thomas Spell, Jr. Irrevocable Trust
               for benefit of T.S. [[I. with authorized sisner S.M., Jr.
A18    A-r35   $89,807.05 seized from NY Life IA L36-004669, an account
               in the name of Thomas Spell, Jr. Irrevocable Trust for benefit
               ofT.S. [I. with authorized si$rer S.M.. Jr.
A19    A-136   $164,300.12 seized from NY Life IA L36-004670, an
               account in the name of Thomas Spell, Jr. Irevocable Trust
               for benefit of T.S. [II. with authorized sisner S.M., Jr.
A20    A-137   $89,704.52 seized from NY Life IA L36-0A4673, an account
               in the name ofThomas Spell, Jr. Irrevocable Trust for benefit
               of T.R.S., with authorized signer S.M., Jr.
A2t    A-138   $225,395.95 seized from NY LIFE IA L36-004675, an
               account in the name of Thomas Spell, Jr. lrevocable Trust
               for benefit of T.R.S., with authorized signer S.M., Jr.
422    A-139   $89,753.96 seized from NY LIFE IA L36-004677, an
               account in the name of Thomas Spell, Jr. hrevocable Trust
               for benefit of T.R.S., with authorized signer S.M., Jr.
.423   A-140   $164,345.19 seized from NY Life IA L36-004678, an
               account in the name of Thomas Spell, Jr. Irrevocable Trust
               for benefit of T.R.S.. with authorized siqner S.M." Jr.
A24    A-141   $1,926,596.37 seized from NY Life IA L36-005217, an
               account in the name of Thomas Spell, Jr. Irrevocable Trust,
               with authorized sisxer S.M.. Jr.
425    A-142   5639,247.64 seized from NY Life lA L36-005218, an
               account in the name of Thomas Spell, Jr. Irrevocable Trust,
               with authorized sisner S.M.- Jr.
A26    A-143   $640,682.61 seized from NY Life IA L36-005219, an
               account in the name of Thomas Spell, Jr. Irrevocable Trust,
               with authorized signer S.M.. Jr.
427    A-t44   $1,438,694.53 seized from    NY Life IA L36-005220, an
               account in tlte name of Thomas Spell, Jr. Irrevocable Trust,
               with authorized sisner S.M.. Jr.
428    A-145   $1,438,514.12 seized from NY Life IA L36-005221, an
               account in the name of Thomas Spell, Jr. Irrevocable Trust,
               with authorized signer S.M., Jr.
A29    A-146   $315,301.68 seized from NY Life IA L36'005222, an
               account in the name of Thomas Spell, Jr. lrrevocable Trust,
               with authorized sisner S.M.. Jr.
A.30   A-t47   $0.27 seized from NY Life IA L36-0A467L, an account in the
               name of Thomas Spell, Jr. Inevocable Trust for benefit of
               T.R.S.. with authorized sisner S.M., Jr.
A3t    A-148   5406,722.21 seized from NY LIFE IA L36-004674, an
               account in the name of Thomas Spell, Jr. Irrevocable Trust
               for benefit of T.R.S., with authorized signer S.M., Jr.
/^32   A-109   $57,099.10 seized      from Regions account           number
               170802971, an account in the name of Medworx Sunflower
               Series 1, with authorized signers W.W. and J.M.
A33    A-118   $28,019.83 seized       from Regions account number
               170802963, an account in the name of Medworx Sunflower
               Series 2, with authorized signers W.W. and J.M.
A34    A-119   $157,056.23 seized from Regions account number
               170803064, an account in the name of Medworx Sunflower
               Series 3- with authorized sisners W.W. and J.M.
A.35   A-120   $17,684.90 seized from Regions account number
               197704180, an account in the name of Medworx Sunflower
               Series 4. with authorized sisners W.W. and J.M.
BI     B-026   $2,728,000.00   in   United States Currency,       in lieu   of
               Promissory Note dated July 8, 2015 for 52,728,000 payable
               to IPMSI Holdings, LLC, Series J from Shaw Properties,
               LLC.
92     B-027   $2,950,018.00 in United States Curency, derived from the
               proceeds   of a promissory   note dated July 8, 2015 for
               $2,800,000 payable to TPMSI Holdings, LLC, Series J and
               issued bv Hooper Hollow Borower, LLC.
B3     B-028   2015 Mercedes Benz GLK350,                              VIN
               WDCGG5HB2FG423010,           Tag MS 01819, with              all
               attachments thereon. registered to Tornmy Spell.
B4     B-029   63% Membership Interest of Thomas Spell, Jr. in A.S.H.
               Mitigation Bank II, LLC, in lieu of Promissory Note dated
               October 9, 2015, for $3,100,000 payable to IPMSI
               HOLDINGS. LLC. SERIES J, from Arbors, LLC.
B5     B-030   2014 Jeep Wrangler Rubicon, Tag MS 01509, VIN
               lC4HJWFGXELl0l995, with all attachments thereon,
               reqistered to Tommy Spell.
B6   B-032   2014 Conect Craft23' Boat with Hull      ID CTC44l25J3l4,
             Vessel #MS2959BW             and Trailer Serial       Number
             4WASB3024C1000009
C1   c-052   550 Post Rd. #25-5, Ridgeland, Madison County, MS, titled
             to Thomas E. Spell Jr.
             Real property located at 550 Post Road #25'5, Ridgeland,
             Madison County, Mississippi, more particularly described
             as:


             Parcel No. 072H-27A-I I5100.00

             TINIT 5, IN THE PLAN OF CONDOMTNruM OF POINT
             CLEAR, a condominium according to a map or plat thereof,
             filed for record in Plat Cabinet D at Slide 5, in the office of
             the Chancery Clerk of Madison County, at Canton,
             Mississippi, as same is otherwise created, established and
             dedicated in a certain Plan of Condominium and Declaration
             of Covenants, Conditions and Restrictions, dated October 13,
              1997, and of record in the office of the aforesaid Chancery
             Clerk in Book 1060 at Page 93, together with a 1.1522
             percentage interest in and to the Common Area of Point Clear
             appurtenant to said Uniq as such interest is defined in the
             Plan of Condominium and Declaration of Covenants,
             Conditions and Restrictions thereto.
C2   c-053   800 College Hill Rd. Apt. 2302, Oxford, Lafayette County,
             MS. titled to IPMSI Holdines Series J, LLC.
                                            Hill Road, Unit No.
             Real property located at 800 College
             2302, Oxford, Lafayette County, Mississippi, more
             particularly described as:

             Parcel No. 134K-20-128.00

             Dwelling Unit No. 2302 of 800 Park, a Condominium, Phase
             II, according to the Declaration of Condominium filed for
             record in the office of the Chancery Clerk of Lafayette
             County, Mississippi as Instrument 2015-1835, and the First
             Amendment to the Declaration of Condominium filed for
             record in said office as Instrument No. 2015-1937 and the
             plat of said Condominium recorded in Plat Cabinet C, at
             Slide 57, in the office of the Chancery Clerk of Lafayette
             County, Mississippi, reference to which plat is made for a
             more particular description of said property.

             Together with an undivided interest in the common elements
             and limited common elements as identified and described in
             the Declaration of Condominium recorded as Instrument No'
                                    2015-1835 and the First Amendment to the Declaration of
                                    Condominium filed for record in said ofFtce as Instrument
                                    No. 2015-1937 in the offrce of the Chancery Clerk of
                                    Lafayette County, Mississippi.

                                    Being a part of the property conveyed in the Warranty Deed
                                    recorded as Instrument No. 2014-669 in the office of the
                                    Chancery Clerk of Lafayette County, Mississippi.
     C3              c-0s4          43 Sandy Creek Circle, Santa Rosa Beach, Walton County,
                                    FL, deeded to Charitable Planning Consultants,LLC, Trustee
                                    of the Thomas E. Spell Jr. Inevocable Trust.2
                                    Real property located at 43 Sandy Creek Circle, Santa Rosa
                                    Beach, Walton County, Florida, more particularly described
                                    as:

                                    Parcel No. I 5-3S-19-254 I 9-000-0050

                                    Lot 5 of SANDY CREEK AT WATERCOLOR, according
                                    to the Plat thereof as recorded in Plat Book 15, Page(s) 57-
                                    57b, ofthe Public Records of Walton County, Florida.

                                    Being the same property deeded to Wade A. Walters and
                                    Dorothy H. Walters, husband and wife, dated 912912011,
                                    recorded in Records Book2874,Page 3911 Public Records
                                    of Walton County. Florida.

       constitute or are derived, directly   or indirectly, from gross     proceeds traceable   to   the

       commission of the offense(s) charged in the Information. See Information, ECF No.              1.


       Such property is, therefore, subject to forfeiture pursuant to   l8 U.S.C. $$ 981(aXl)(C)     and

       982(a)(7), and 28 U.S.C. $ 2461(c).

J.     The Defendant has been apprised that Rule 32.2 of the Federal Rules of Criminal Procedure

       and 18 U.S.C. $ 982 require the Court to order the forfeiture of the Subject Property at,

       and as a part   of   the sentencing proceeding. The Defendant does hereby waive such

       requirement and the requirement that the forfeiture be made a part of the sentence             as




       2   The Warranty Deed lists Charitable Planning Consultants, LLC as the trustee;
however, the trustee is now Thomas E. Spell, Jr.
     ordered by the Court     in the document entitled, "Judgment in a Criminal Case." The

     Defendant and his attorney flrrther agree that the Court should enter this Order

     immediately, and agree that the forfeiture ordered hereunder will be a part of the sentence

     of the Court regardless of whether ordered at that proceeding and/or whether attached as a

     part of the said "Judgment in a Criminal Case."

4.   The Defendant and his attorney further agree that the Defendant         will   cooperate with the

     Govemment     to identifr,   locate, and dispose       of the property subject to forfeiture    or

     substitute assets for such property.

     IT IS, THEREFORE, ORDERED AND ADJUDGED AS FOLLOWS:

     a.     That the Defendant shall forfeit to the Government, the Subject Property.

     b.     The Court has determined, based on the Defendant's Plea Agreement and Plea

            Supplement, that the above described property is subject to forfeiture pursuant to

             18 U.S.C. $$ 981(aX1)(C) and 982(a)(7), and 28 U.S.C. $ 2461(c), that the

            Defendant had an interest in such property and that the Government has established

            the requisite nexus between such property and such offense.

     c.     The Government may conduct any discovery it considers necessary to identiff,

            locate, and dispose of the property subject to forfeiture or substitute assets for such

            property. The Defendant         has agreed to cooperate with the Govemment's efforts

            to identify, locate, and dispose ofpropefi subject to forfeiture or substitute assets

            for such property.

     d.     The Govemment shall publish notice of the order and its intent to dispose pf the

            property in such a manner       as the   United States Attorney General may   direct.   The

            Government may also, to the extent practicable, provide wriffen notice to any

            person known to have an alleged interest in the subject      property.    Fed. R. Crim. P.
     32.2(b)(6).

     Any person, other than the above named Defendant, asserting a legal interest in the

     subject property may, within thirty days of the final publication of notice or receipt

     of notice, whichever is earlier, petition the court for a hearing without        a   jury to

     adjudicate the validity of his alleged interest in the subject property, and for an

     amendment of the Order of Forfeiture, pursuant to 21 U.S.C. $ 853(n).

     Pursuant    to Fed. R. Crim. P.         32.2(b)(4)(A), and Defendant's consent, this

     Preliminary Order of Forfeiture shall become final as to the Defendant upon entry

     of this order and shall be made part of the sentence and included in the judgment.

     If   no third party files a timely claim, this order shall become the Final Order        of

     Forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2).

o    Any petition filed by   a   third party asserting an interest in the subject property shall

     be signed by the petitioner under penalty ofperjury and shall set forth the nature

     and extent of the petitioner's right, title, or interest in the subject property, the time

     and circumstances of the petitioner's acquisition of the right, title or interest in the

     subject property, any additional facts supporting the petitioner's claim, and the

     relief sought.

h.   After the disposition of any motion filed under Fed. R. Crim. P. 32.2(cX1XA) and

     before a hearing on the petition, discovery may be conducted in accordance with

     the Federal Rules of Civil Procedure upon a showing that such discovery is

     necessary or desirable to resolve factual     issues.    Fed. R. Crim. P. 32.2(cXlXB).

     The Government shall have clear title to the subject properfy following the Court's

     disposition of all third-party interests, or,   if   none, following the expiration of the
               period provided in 21 U.S.C. § 853(n)(2), which is incorporated by 18 U.S.C. §

               982(b), 31 U.S.C. §§ 5317(c) and 5332, and 28 U.S.C. § 2461(c) for the filing of

               third party petitions.

       The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary,

pursuant to Fed. R. Crim. P. 32.2(e).



                                     3rd day of June, 2019.
       SO ORDERED AND ADJUDGED this __



                                                s/Keith Starrett
                                             UNITED STATES DISTRICT JUDGE

AGREED:




Attorney for Defendant




                                               9
